Detailed Action
Applicants amendments and arguments filed on January 18, 2022 have been acknowledged. Claims 1-6, 8-20, and 22 as amended, are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Kim on March 14, 2022.
The application has been amended as follows.
1. (Currently Amended) A first device, comprising: a memory; and one or more processors, operatively coupled to the memory, to: receive, by the first device and from a first entity associated with the first device, a first set of data and constraints; receive, via a blockchain node associated with the first device, and from a second entity associated with a second device, a second set of data and constraints, the first entity and the second entity being associated with performing a transaction associated with a smart contract; determine, via the blockchain node, whether a plurality of sets of data and constraints, including the first set of data and constraints and the second set of data and constraints, are associated with the smart contract, the smart contract being associated with the second device that is different than the first device, the first s of data and constraints are associated with the smart contract, whether to provide the plurality of sets of data and constraints to the first analytics engine or to process the plurality of sets of data and constraints by the blockchain node; provide one or more portions of a plurality of computations associated with the smart contract to one or more third analytics engines associated with one or more third devices when the first analytics engine cannot perform the one or more portions of the plurality of computations, the one or more third devices being provided in the blockchain network and being associated with the first device, and the first analytics engine performing a particular portion of the one or more portions of the plurality of computations and the one or more third analytics engines performing one or more different portions of the plurality of computations; perform, via the first analytics engine, a data analytics technique on the plurality of sets of data and constraints to generate an offer with optimized parameters with respect to an initial set of parameters; provide the offer with the optimized parameters to the smart contract; receive, via the blockchain node, a confirmation of the transaction based on providing the offer with the optimized parameters to the-3-PATENT U.S. Patent Application No. 16/189,436Attorney Docket No. 0095-0429smart contract; cause the offer with the optimized parameters to be implemented based on receiving the confirmation of the transaction; and train, by one or more devices that include at least one of the first device or the second device, a model associated with the smart contract, with encrypted data stored on the one or more devices, the training .

Allowable Subject Matter
Claims 1-6, 8-20, and 22 are allowed.
The following is an examiner's statement of reasons for allowance:
Applicant has amended the independent claims to further define the invention to train by the first or the second device a model associated with the smart contract that is associated with a transaction, with encrypted data stored on the first or the second device. This is supported by the disclosure in at least paragraphs 37-38. These amendments narrow the claims to a specific embodiment and a practical application by narrowing the claims to a discrete and specific embodiment of training a model associated with a smart contract by encrypting the data used to train the model to prevent disclosure of the data used to train the model. As such the Examiner asserts that the claims amount to a practical application and therefore are statutory subject matter.
The updated search shows that the general concept allocating portions of computations in a blockchain with respect to a transaction is well known, however not in the specific configuration as presently claimed. 
Specifically, Hunn (US 20180005186), which is directed to forming, storing, managing, and execution contracts, teaches how executing the transaction on a BDL can uses a portion of an object component of a COG and the execution of code on the BDL can be done through passing objects to smart contract code on a BDL or other approaches (Hunn paragraph 73). Hunn further teaches how smart contracts generally consider code executed between two or more nodes that instantiates transactions or other data on a ledger or blockchain using a BDL or similar system (Hunn paragraph 60). Hunn further teaches how instantiating an object on the BDL can be used for exposing data to smart contracts and enable the state of the contract to be dynamic, but executed on-chain when conditions are met by the state of the contract (Hunn paragraph 196). Hunn et al. (US 20180315141), which is directed towards contract business intelligence through data-drive contract analysis teaches how acquired data from previous and. or current contracts may be used to optimized terms and conditions of new/subsequent contracts. (Hunn paragraph 41).  Hunn further teaches analysis of contract related data to obtain a historic analysis of the contract to the present time, and analysis of the current state of the contract and modeling to predict future states of the contract. 
Covaci et al. (US 20200322132), which is directed to determining when and/or how to execute a program or script published to a blockchain network that may rely on data that is external to the blockchain, teaches how clients may outsource a computation to another computing entity based on criteria such as computational runtime, or computational costs. (Covaci paragraphs 61-62). Covaci further teaches how execution of a smart contract can happen as part of the transaction validation and public parameters generated during the setup phase may be used with the proof and the input/output data to verify the alleged proof of correct computation (Covaci paragraph 89). Saxena et al. (US 20180165612), which is directed to providing commerce-related, blockchain-associated cognitive insights, teaches how an interaction can be performed by the user or by the executable code associated with a smart contract. (Saxena paragraphs 136-137). Lang et al. (US 20180069899), which is directed towards policy management, testing, simulation and decentralization, teaches data analytics involves many approaches for inspecting, cleansing, transforming, and modeling data (Lang paragraph 157). 
Zhou et al. (US 20200097329), which is directed to virtual resource allocation, modeling, and data prediction, teaches how data providers can train the user data locally maintained by the data provider to construct a user evaluation model and how virtual resources can be allocated to each data provider based on the contribution level of each data provider (Zhou paragraphs 35 and 38). Szeto et al. (20180018590), which is directed to a distributed, online machine learning system, teaches how a modeling engine creates a trained actual model as a function and that the trained models may be geostamped, timestamped, or integrated into a blockchain to archive research (Szeto paragraph 52). 
The Non-Patent Literature search shows similar findings, Karafiloski et al. (Blockchain solutions for big data challenges: A literature review) teaches encrypting sensitive user data with a shared encryption key and sent with a data transaction for storage where the blockchain sends the data to an off-blockchain key-value store, which is a distributed hash table, and retains only a hash value as a pointer to the data. Xu et al. (Intelligent Resource Management in Blockchain-Based Cloud Datacenters) teaches a blockchain-based decentralized resource management framework, where requests can be scheduled by data centers themselves without depending on the scheduler in cloud Datacenters and to provide a reinforcement learning based request migration method with an embedded smart contract for cost savings. 
However, the identified prior art fails to disclose the particular manner of allocating portions of computations in a blockchain with respect to a transaction such as to train by the first or the second device a model associated with the smart contract that is associated with the transaction, with encrypted data stored on the first or the second device as claimed by Applicant. As such the Examiner asserts the claims as a whole in combination as amended overcome the current art of record. Therefore, the Examiner asserts that the claims are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, such preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.M./Examiner, Art Unit 3689  /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689